DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 7/23/2020.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
	The ADS filed 7/23/2020 claims priority to JP 2020011789 (filed 1/28/2020).  This application supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 1/28/2020.
Information Disclosure Statement
	All references listed in the IDS dated 7/23/2020 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing means for presenting…” in Claim 20.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, the above term is interpreted in light of Paragraphs 0051-0058 and Figs. 2-3 of the application as published.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 contains the following limitations:  “wherein the service to be presented is a service for providing a second place including a first place, which is the place that is a candidate for reservation” and “wherein the second place includes a plurality of first places.”  Additionally, Claim 1 (upon which Claim 11 depends) contains the following limitation:  “present a place that is a candidate for reservation and a service that is a candidate for use using a same application.”  By these limitations, the “place that is a candidate for reservation” and the “first place” are synonymous.  Additionally by these limitations, the “place that is a candidate for reservation” (aka the “first place”) is disclosed as being both a single place as well as multiple places, both of which cannot be true.  In light of the specification, “wherein the second place includes a plurality of first places” is interpreted as “wherein the second place includes a plurality of places, one of which is the first place” for the purposes of this examination.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 19, and 20, the limitations of present a place that is a candidate for reservation and a service that is a candidate for use using a same application; and wherein the place and the service to be presented change in association with each other, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  Additionally, the limitation of wherein the place and the service to be presented change in association with each other, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, the activity claimed in this limitation encompasses observations, evaluations, judgments, and/or opinions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing apparatus, a processor configured to perform various limitations, a non-transitory computer readable medium storing a program causing a computer to execute a process, and processing means.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-18, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein the processor is configured to change the place and the service to be presented in accordance with a relationship between the place that is a candidate for reservation and a place where the service that is a candidate for use is provided (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 3 discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between a currently available place that is a candidate for reservation and the place where the service that is a candidate for use is provided (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 4 discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between a currently available place that is a candidate for reservation and that is located within a predetermined range from a position of a user and the place where the service that is a candidate for use is provided (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claims 5-8 disclose wherein the processor is also configured to notify a user that the service to be presented is a service provided, in association with the place, by a provider different from a provider of the place (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 9-10 disclose wherein the service to be presented is a service for providing a second place including a first place, which is the place that is a candidate for reservation (merely narrowing the field of use); and wherein, if the second place is reserved, users other than a user who has reserved the second place are inhibited from reserving the first place included in the second place (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claim 11 discloses wherein the service to be presented is a service for providing a second place including a first place, which is the place that is a candidate for reservation (merely narrowing the field of use); wherein the second place includes a plurality of first places (merely narrowing the field of use); and wherein, if one of the plurality of first places included in the second place and the second place are reserved, users other than a user who has reserved the first and second places are inhibited from reserving others of the plurality of first places included in the second place (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claim 12 discloses wherein, if the place and the service are reserved but a reservation for the place is canceled, a reservation for the service is also canceled (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 13 discloses wherein the processor is also configured to, if the place is reserved, present a service available on a route to the place (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 14 discloses wherein a fee for using the place and a fee for using the service are added up and charged to a user who has reserved the place and the service (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), which does not integrate the claim into a practical application.
Claim 15 discloses wherein a personal account, which is an account for a personal user to use the place and the service, and an organization account, which is an account for a user belonging to an organization to use the place and the service, are defined (an abstract idea in the form of a certain method of organizing human activity and a mental process); and wherein, if the place is reserved using the organization account, a user belonging to the organization who will use the reserved place is permitted to use the service using a personal account of the user (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 16 discloses wherein the processor is also configured to, in a case where the place is reserved and a use fee changes if the service is provided, the user is notified that the use fee changes if the service is provided (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 17 discloses wherein the processor is also configured to present the service that is a candidate for use in association with the place that is a candidate for reservation (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 18 discloses wherein the processor is also configured to present a candidate for a place to be reserved in order to use the service in association with the service that is a candidate for use (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al (PGPub 20150039357) (hereafter, “Segal”) in view of Penilla (US 9,371,007) (hereafter, “Penilla”).
Regarding Claims 1, 19, and 20, Segal discloses:
a processor configured to perform various limitations (¶ 0074; Fig. 2);
a non-transitory computer readable medium storing a program causing a computer to execute a process (¶ 0027); and 
present a place that is a candidate for reservation and a service that is a candidate for use using a same application (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C; system facilitates the searching and reservation of one or more business resources; such resources include a place (such as a room or desk) and corresponding services (onsite printing, use of various supplies, various computer-based functionalities); users query a type(s) of resource(s) and one or more criteria (e.g., type of space, desired equipment), and the system displays available results; system may be delivered via a web-based application or an application on a mobile device of a user).
Segal additionally discloses wherein the service to be presented changes in association with the place (¶ 0049, 0064; services may be spatially related to the place of reservation (onsite printing, various services near a resource sharing facility)).  Segal does not explicitly disclose but Penilla does disclose wherein the place to be presented changes in association with the service (Column 11, lines 4-22; Column 21, lines 31-41; Column 25, line 56 through Column 26, line 4; Column 26, lines 16-39; places returned by system change with the service selected (e.g., charging vehicle, type of merchant)).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation techniques of Penilla with the reservation system of Segal because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Penilla are applicable to the base device (Segal), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 2, Segal in view of Penilla discloses the limitations of Claim 1.  Segal additionally discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between the place that is a candidate for reservation and a place where the service that is a candidate for use is provided (¶ 0049, 0064; services may be spatially related to the place of reservation (onsite printing, various services near a resource sharing facility)).  Segal does not explicitly disclose but Penilla does disclose wherein the processor is configured to change the place to be presented in accordance with a relationship between the place that is a candidate for reservation and a place where the service that is a candidate for use is provided (Column 11, lines 4-22; Column 21, lines 31-41; Column 25, line 56 through Column 26, line 4; Column 26, lines 16-39; places returned by system change with the service selected (e.g., charging vehicle, type of merchant)).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 3, Segal in view of Penilla discloses the limitations of Claim 2.  Segal additionally discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between a currently available place that is a candidate for reservation and the place where the service that is a candidate for use is provided (¶ 0049, 0064; services may be spatially related to the place of reservation (onsite printing, various services near a resource sharing facility)).
Regarding Claim 4, Segal in view of Penilla discloses the limitations of Claim 3.  Segal additionally discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between a currently available place that is a candidate for reservation and that is located within a predetermined range from a position of a user and the place where the service that is a candidate for use is provided (¶ 0049, 0061, 0064; presents available places; places are considered available, in part, based upon distance from the location of the user (e.g., detected based on user device GPS information); presented services (onsite printing, partners near a resource sharing facility) are in turn based on proximity to the reservable place).  
Regarding Claims 5-8, Segal in view of Penilla discloses the limitations of Claims 1-4.  Segal additionally discloses wherein the processor is also configured to notify a user that the service to be presented is a service provided, in association with the place, by a provider different from a provider of the place (¶ 0064; services may be provided by partners near a resource sharing facility).
Regarding Claims 9-10, Segal in view of Penilla discloses the limitations of Claims 1-2.  Segal additionally discloses:
wherein the service to be presented is a service for providing a second place including a first place, which is the place that is a candidate for reservation (¶ 0060-0061, 0063, 0107, 0112; Figs. 8, 11A, 13; reservable place may be a room and/or one or more desks located therein); and 
wherein, if the second place is reserved, users other than a user who has reserved the second place are inhibited from reserving the first place included in the second place (¶ 0060-0061, 0063, 0107, 0112; Figs. 8, 11A, 13; reservable place may be a room and/or one or more desks located therein; availabiltiy/unavailability of resources (rooms, desks) is based in part on reservations received from other users; unavailable resources may not be reserved by another user).  
Regarding Claim 11, Segal in view of Penilla discloses the limitations of Claim 1.  Segal additionally discloses:
wherein the service to be presented is a service for providing a second place including a first place, which is the place that is a candidate for reservation (¶ 0060-0061, 0063, 0107, 0112; Figs. 8, 11A, 13; reservable place may be a room and/or one or more desks located therein);
wherein the second place includes a plurality of first places (¶ 0060-0061, 0063, 0107, 0112; Figs. 8, 11A, 13; reservable place may be a room and/or one or more desks located therein; a room may comprise a plurality of individually reservable desks); and 
wherein, if one of the plurality of first places included in the second place and the second place are reserved, users other than a user who has reserved the first and second places are inhibited from reserving others of the plurality of first places included in the second place (¶ 0060-0061, 0063, 0107, 0112; Figs. 8, 11A, 13; reservable place may be a room and/or one or more desks located therein; when a room is reserved, the desks therein are likewise reserved; a reserved room is unavailable, and thus may not be reserved by another user).  
Regarding Claim 13, Segal in view of Penilla discloses the limitations of Claim 1.  Segal does not explicitly disclose but Penilla does disclose wherein the processor is also configured to, if the place is reserved, present a service available on a route to the place (Column 8, lines 29-31; Column 7, lines 6-8; Column 18, lines 44-62; Column 40, lines 21-42; Fig. 8; path with CUs and various discounts along the path; discounts may be provided by merchants proximate to charging units; discounts may be presented based on path).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 17, Segal in view of Penilla discloses the limitations of Claim 1.  Segal additionally discloses wherein the processor is also configured to present the service that is a candidate for use in association with the place that is a candidate for reservation (¶ 0049, 0064; services may be spatially related to the place of reservation (onsite printing, various services near a resource sharing facility)).
Regarding Claim 18, Segal in view of Penilla discloses the limitations of Claim 1.  Segal does not explicitly disclose but Penilla does disclose wherein the processor is also configured to present a candidate for a place to be reserved in order to use the service in association with the service that is a candidate for use (Column 11, lines 4-22; Column 21, lines 31-41; Column 25, line 56 through Column 26, line 4; Column 26, lines 16-39; places returned by system change with the service selected (e.g., charging vehicle, type of merchant)).  The motivation to combine remains the same as for Claim 1.  
Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Penilla and Yalcin et al (PGPub 20150161528) (hereafter, “Yalcin”).
Regarding Claim 12, Segal in view of Penilla discloses the limitations of Claim 1.  Segal and Penilla do not explicitly disclose but Yalcin does disclose when a first item and a second item are reserved but a reservation for the first item is canceled, a reservation for the second item is canceled (¶ 0006, 0058, 0065, 0095; identifies a travel service affected by an incident (such as a flight cancellation); presents alternative travel services to a user for potential selection; alternative travel services may include travel services which replace other travel services which may be cancelled; other travel services that are impacted in the original itinerary may be cancelled without being replaced in a proposal).  Segal additionally discloses wherein the first  item is the place and the second  item is the service (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C).
	The motivation to combine the references of Segal and Penilla remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making techniques of Yalcin with the reservation system of Segal and Penilla because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Yalcin are applicable to the base device (Segal and Penilla), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 14, Segal in view of Penilla discloses the limitations of Claim 1.  Segal and Penilla do not explicitly disclose but Yalcin does disclose wherein a fee for using the first item and a fee for using the second item are added up and charged to a user who has reserved the place and the service (¶ 0027, 0062-0063, 0076-0091, 0094; system presents various combination offers including a totaling of fees; reservation services may be provided as a chargeable service to a traveler or the traveler's employer).  Segal additionally discloses wherein the first  item is the place and the second  item is the service (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C).  The motivation to combine remains the same as for Claim 12.  
Regarding Claim 16, Segal in view of Penilla discloses the limitations of Claim 1.  Segal and Penilla do not explicitly disclose but Yalcin does disclose wherein the processor is also configured to, in a case where the first item is reserved and a use fee changes if the second item is provided, the user is notified that the use fee changes if the second item is provided (¶ 0076-0091; proposals are sent to a user, said proposals including prices for additional services and total prices).  Segal additionally discloses wherein the first  item is the place and the second  item is the service (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C).  The motivation to combine remains the same as for Claim 12.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Penilla, Howell (PGPub 20200402402) (hereafter, “Howell”), and Salonen (PGPub 20120215696) (hereafter, “Salonen”).  
Regarding Claim 15, Segal in view of Penilla discloses the limitations of Claim 1.  Segal and Penilla do not explicitly disclose but Howell does disclose wherein a personal account, which is an account for a personal user to use the place and the service, and an organization account, which is an account for a user belonging to an organization to use the place and the service, are defined (¶ 0095; user may input more than one credit card (business/personal) into the application).  
Segal, Penilla, and Howell do not explicitly disclose but Salonen does disclose wherein, if the first item is reserved using the first account, a user who will use the reserved first item is permitted to use the second item using a second account (¶ 0019-0025, 0156; Fig. 9; processing first and second requests for payments to first and second service providers using first and second payment cards).  Segal and Penilla do not explicitly disclose but Howell does disclose the first account being the organization account; the second account being the personal account of the user; the user belonging to the organization (¶ 0095; user may input more than one credit card (business/personal) into the application).  Segal additionally discloses wherein the first  item is the place and the second  item is the service (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C).  
The motivation to combine the references of Segal and Penilla remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making techniques of Howell with the reservation system of Segal and Penilla because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Howell are applicable to the base device (Segal and Penilla), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making techniques of Salonen with the reservation system of Segal, Penilla, and Howell because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Salonen are applicable to the base device (Segal, Penilla, and Howell), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20140257883 – “Enterprise Resource Search and Reservation System,” Thompson et al, disclosing a system for searching and reserving enterprise resources and associated equipment
PGPub 20200050975 – “Building Space Reservation,” Sozhan et al, disclosing a system for searching and reserving enterprise resources and associated equipment
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628